IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN THE MATTER OF: MARIAN D. TOTH              : No. 92 MM 2019
 AN INCAPACITATED PERSON                       :
                                               :
                                               :
 PETITION OF: J. GEZA TOTH                     :


                                         ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Motion for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner is directed to file his

Petition for Allowance of Appeal within five days.